Writ of error is to judgment of conviction of murder in the first degree without recommendation to mercy. *Page 18 
The only question presented challenges the sufficiency of the evidence to establish the element of premeditated design.
Under the rule stated in the case of Lowe v. The State of Florida, 90 Fla. 255, 105 So. 829, and cases there cited, there was ample evidence to warrant the jury in reaching the verdict upon which the judgment is based.
The judgment should be affirmed.
It is so ordered.
Affirmed.
ELLIS, C.J., WHITFIELD, TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.